DISMISS; and Opinion Filed August 10, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00949-CV

                                THOMAS J. ELLIS, Appellant
                                           V.
                                  RYAN COOK, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-03026-B

                             MEMORANDUM OPINION
                           Before Justices Bridges, Lang, and Schenck
                                   Opinion by Justice Schenck
       Appellant’s brief in this case is overdue. By order dated January 30, 2015, we ordered

this appeal submitted without a reporter’s record and appellant’s brief to filed within thirty days

because appellant failed to respond to our September 18, 2014 letter directing appellant to provide

the Court with written verification he had requested the record and had paid for or made

arrangements to pay for the record, or had been found entitled to proceed without payment of costs.

By postcard dated March 3, 2015, we notified appellant the time for filing his brief had expired.

We directed appellant to file his brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an extension motion,

or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David J. Schenck/
                                                     DAVID J. SCHENCK
                                                     JUSTICE

140949F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

THOMAS J. ELLIS, Appellant                         On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-14-00949-CV        V.                       Trial Court Cause No. CC-14-03026-B.
                                                   Opinion delivered by Justice Schenck.
RYAN COOK, Appellee                                Justices Bridges and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee RYAN COOK recover his costs of this appeal from
appellant THOMAS J. ELLIS.


Judgment entered this 10th day of August, 2015.




                                             –3–